Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, the prior art of record, Schwartz discloses an electronic device (see Figs. 1-3) comprising: 
a display comprising a touch sensor (see Fig. 3A or 3B and paragraph 36; “transparent sensor electrodes overlaying the display screen”);
a fingerprint sensor configured to acquire fingerprint data through at least a partial region of a display region of the display (see Fig. 3B and paragraph 39; “fingerprint sensor 301 that is integrated with the touch screen 302”); and
a processor (see Fig. 2; processing system 110), wherein the processor is configured to:
in response to a first user input for registering a user's fingerprint, acquire first touch information from the first user input by using the touch sensor and acquire first fingerprint data by using the fingerprint sensor (see Fig. 4A and paragraph 41);
register the first fingerprint data as fingerprint information based on the first touch information, the registering comprising classifying the first fingerprint data based on the first touch information (see Fig. 4A and paragraph 41; the thumb fingerprint of a user’s right hand or left hand is being registered);
in response to a second user input for authenticating the user's fingerprint, acquire second touch information from the second user input by using the touch sensor and acquire second fingerprint data by using the fingerprint sensor (see Fig. 4B and paragraph 42; also see Fig. 12 and paragraph 76).

	select a candidate group for comparison from among the fingerprint information based on the second touch information (see Fig. 1, step 102 and paragraphs 37-39); and
	compare fingerprint data included in the candidate group with the second fingerprint data (see Fig. 1, step 103 and paragraphs 40-41).
	However, neither Schwarts nor Zhang disclose the registering comprising: select a candidate group for comparison with the second fingerprint data from among the fingerprint information based on comparison between the second touch information and the first touch information. 	Namely, the prior art of record do not disclose comparing the first touch information and the second touch information to determine a candidate group for authentication of the second fingerprint data.  
	Therefore, none of the reference of record alone or in combination discloses or suggests an electronic device comprising: 
a memory, 
a display comprising a touch sensor; 
a fingerprint sensor configured to acquire fingerprint data through at least a partial region of a display region of the display; and 
a processor, wherein the processor is configured to:
in response to a first user input for registering a user's fingerprint, acquire first touch information from the first user input by using the touch sensor and acquire first fingerprint data by using the fingerprint sensor; 

in response to a second user input for authenticating the user's fingerprint, acquire second touch information from the second user input by using the touch sensor and acquire second fingerprint data by using the fingerprint sensor; 
select a candidate group for comparison with the second fingerprint data from among the fingerprint information based on comparison between the second touch information and the first touch information; and 
compare fingerprint data included in the candidate group with the second fingerprint data.
	Claims 2-4, 7, 9, 11-13, 17, 19 and 20 depend from claim 1. Accordingly, claims 1-4, 7, 9, 11-13, 17, 19 and 20 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625